In The
                        Court of Appeals
          Sixth Appellate District of Texas at Texarkana


                            No. 06-13-00033-CV



HELEN BUTTS TIPPS, SUE ETHEL MCEACHERN, ESTATE OF FLORA L. THOMPSON,
  PERRY THOMPSON, JR., INDEPENDENT EXECUTOR, PERRY THOMPSON, JR.,
                   AND SANDRA SUE SARTAIN, Appellants

                                      V.

  CHINN EXPLORATION COMPANY, AND CHEROKEE ROYALTY SYNDICATE,
              HOWARD P. COGHLAN, RECEIVER, Appellees



                   On Appeal from the 188th District Court
                           Gregg County, Texas
                       Trial Court No. 2009-2036-A




                 Before Morriss, C.J., Carter and Moseley, JJ.
                                          ORDER

       Court reporter Grelyn Freeman recorded the trial court proceedings in cause number 06-

13-00133-CV, styled Helen Tipps, Sue McEachern, Estate of Flora L. Thompson, Perry

Thompson Jr., Independent Executor, Perry Thompson, Jr. and Sandra Sue Sartain v. Chinn

Exploration Co. and Cherokee Royalty Syndicate, Howard P. Coghlan, Receiver, trial court

cause number 2009-2036-A, in the 188th Judicial District Court of Gregg County, Texas. The

reporter’s record was originally due in this case July 25, 2013, and was currently due to be filed

by September 25, 2013. Freeman has filed two previous motions to extend time to file the

reporter’s record. We granted the first two motions and stated in our disposition of the second

motion that we would not look on a third request with favor.

       Freeman has now filed a third motion seeking more time to prepare the record in this

appeal. She states, without specifics, that this record is voluminous and notes that she has

recently completed one other record which was filed by this Court September 30, 2013.

       The Texas Rules of Appellate Procedure establish that “trial and appellate courts are

jointly responsible for ensuring that the appellate record is timely filed.” TEX. R. APP. P. 35.3(c).

The Rules further instruct that an “appellate court may enter any order necessary to ensure the

timely filing of the appellate record.” Id. In furtherance of our responsibilities established by the

Rules, we find we must take steps to ensure the filing of the record in this case.

       Therefore, we hereby overrule Freeman’s motion to extend time to file the record and

order her to file the reporter’s record in cause number 06-13-00033-CV to be received by this

Court no later than Monday, October 28, 2013.


                                                 2
        If the record is not received by October 28, we warn Freeman that we may begin

contempt proceedings and order her to show cause why she should not be held in contempt of

this Court for failing to obey its order.

        IT IS SO ORDERED.

                                            BY THE COURT

Date: October 8, 2013




                                              3